      Case 4:21-cv-01250 Document 1 Filed on 04/15/21 in TXSD Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


LAWRENCE SCOTT,                       )
an individual,                        )
                                      )              Case No.: 4:21-cv-1250
       Plaintiff,                     )
v.                                    )
                                      )
RIDA DEVELOPMENT GROUP, INC.,         )
a Texas Corporation,                  )
                                      )
and                                   )
                                      )
WEINGARTEN REALTY INVESTORS, )
a Texas Real Estate Investment Trust, )
                                      )
       Defendants.                    )
____________________________________)

                                         COMPLAINT

       Plaintiff, LAWRENCE SCOTT, through his undersigned counsel, hereby files this

Complaint and sues RIDA DEVELOPMENT GROUP, INC., a Texas Corporation, and

WEINGARTEN REALTY INVESTORS, a Texas Real Estate Investment Trust, for injunctive

relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq., (“AMERICANS WITH

DISABILITIES ACT” or “ADA”) and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the
      Case 4:21-cv-01250 Document 1 Filed on 04/15/21 in TXSD Page 2 of 6




Defendant’s Property, which is the subject of this action, is located in Harris County, Texas.

       3.      Plaintiff, LAWRENCE SCOTT (hereinafter referred to as “MR. SCOTT” or

“Plaintiff”), is a resident of the State of Texas in Harris County.

       4.      MR. SCOTT is a qualified individual with a disability under the ADA. In 2002,

MR. SCOTT suffered a severe injury to his neck resulting in trauma to his C5 and C7 vertebrae.

MR. SCOTT is paralyzed from the waist down.

       5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities, such as walking and standing, and requires a wheelchair for mobility.

       6.      Defendants, RIDA DEVELOPMENT GROUP, INC., a Texas Corporation, and

WEINGARTEN REALTY INVESTORS, a Texas Real Estate Investment Trust (hereinafter

referred to as “Defendants”), are registered to do business in the State of Texas.            Upon

information and belief, Defendants are the owner, lessor and/or operator of the real property and

improvements which are the subject of this action, to wit: the “Property,” Ashford West Plaza,

generally located at 14520 Memorial Dr., Houston, Texas 77079 and 720 Dairy Ashford Rd.,

Houston, Texas 77079, respectively.

       7.      All events giving rise to this lawsuit occurred in the Southern District of Texas.

                                           COUNT I
                              (VIOLATION OF TITLE III OF THE ADA)

       8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

       9.      The Property, a retail shopping plaza, is open to the public and provides goods

and services to the public.

       10.     Plaintiff has visited the Property multiple times and attempted to utilize the goods


                                                     2
      Case 4:21-cv-01250 Document 1 Filed on 04/15/21 in TXSD Page 3 of 6




and services offered at the Property and plans to return to the Property in the near future.

       11.     During his most recent visit, MR. SCOTT experienced serious difficulty

accessing the goods and utilizing the services therein due to the architectural barriers discussed

in this Complaint. Moreover, but for the inaccessible condition of the Property, Plaintiff would

like to visit the Property more often.

       12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

enjoy full and equal access to good and services offered at the Property, owned, leased, and/or

operated by Defendant. Additionally, MR. SCOTT continues to desire to visit the Property, but

fears that he will again encounter serious difficulty and safety hazards due to the barriers

discussed herein which still exist.

       13.     Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. by excluding and/or

denying Plaintiff the benefits of the goods and services located on the Property by failing to

provide and/or correct the following barriers to access which Plaintiff personally observed,

encountered, and which hindered his access:

             A.      Plaintiff personally encountered inaccessible parking designated for disabled

                     use throughout the Property due to lack of signage.            Specifically, the

                     disabled use spaces in front of Firehouse Subs, Douglas & Co. Hair Design,

                     and T-Lash Salon all lack signage. These barriers made it difficult for

                     Plaintiff to identify the designated disabled parking areas.

             B.      Plaintiff encountered inaccessible parking throughout the Property due to

                     built-up curb ramps which protrude into the access aisles of the disabled use

                     parking spaces provided at the Property. Specifically, there are built-up

                                                     3
      Case 4:21-cv-01250 Document 1 Filed on 04/15/21 in TXSD Page 4 of 6




                    curb ramps protruding into the access aisles in front of Firehouse Subs, T-

                    Lash Salon, and Autozone. These barriers made it difficult and unsafe for

                    Plaintiff to maneuver over the ramps and increased his risk of fall;

             C.     Plaintiff encountered inaccessible parking designated for disabled use due to

                    lack of proper access aisles and pavement in disrepair. Specifically, the

                    disabled use space in front of Douglas & Co Hair Design lacks any access

                    aisle. Also, the dimensions of the access aisles adjacent to the disabled use

                    spaces in front of Firehouse Subs and T-Lash Salon are too narrow.

                    Furthermore, the pavement in the disabled space and access aisle in front of

                    T-Lash is in severe disrepair, including large cracks and divots. These

                    barriers made it difficult for Plaintiff to safely park and transfer out of his

                    vehicle, as well as increased his risk of fall;

             D.     Plaintiff personally encountered inaccessible curb ramps throughout the

                    Property due to excessive slopes, excessively sloped side flares, excessive

                    lips, lack of edge protection, and narrowness.        These barriers made it

                    difficult and unsafe for Plaintiff to maneuver over the ramps and increased

                    his risk of fall; and

             E.     Plaintiff encountered inaccessible outdoor seating at the Property in front of

                    Jules’ French Pastries due to the fixed nature of the concrete picnic tables.

                    This barrier made it impossible to eat outside on a table.


       14.    Upon information and belief, there are other current violations of the ADA and

the ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is


                                                     4
      Case 4:21-cv-01250 Document 1 Filed on 04/15/21 in TXSD Page 5 of 6




performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       15.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facility to

               make them accessible to and useable by individuals with disabilities to the

               full extent required by Title III of the ADA;


                                                        5
Case 4:21-cv-01250 Document 1 Filed on 04/15/21 in TXSD Page 6 of 6




C.    That the Court enter an Order directing Defendant to evaluate and neutralize

      its policies and procedures towards persons with disabilities for such

      reasonable time so as to allow Defendant to undertake and complete

      corrective procedures;

D.    That the Court award reasonable attorneys’ fees, costs (including expert

      fees), and other expenses of suit, to the Plaintiff; and

E.    That this Court award Plaintiff such other additional and proper relief as

      may be just and equitable.

                               By:   /s/ Louis I. Mussman        .




                                     Louis I. Mussman
                                     Attorney-in-charge
                                     S.D. TX No. 2274288
                                     Ku & Mussman, P.A.
                                     18501 Pines Boulevard, Suite 209-A
                                     Pembroke Pines, FL 33029
                                     Tel: (305) 891-1322
                                     Fax: (954)686-3976
                                     Louis@kumussman.com

                                     and

                                     John K. Grubb
                                     Local Counsel
                                     State Bar No. 08553500
                                     John K. Grubb & Associates
                                     5005 Riverway Drive, Suite 450
                                     Houston, Texas 77056
                                     Tel: (713) 877-8800
                                     Fax: (713) 877-1229
                                     johnkgrubb@grubblegal.com

                                     Attorneys for Plaintiff




                                            6
